Case: 5:20-cv-02790-JRA Doc #: 21 Filed: 07/26/21 1 of 2. PageID #: 115




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 WILLIAM SHEARS,                                      CASE NO. 5:20-CV-2790

                                        Plaintiff,    JUDGE JOHN R. ADAMS

 vs.

 FIRSTENERGY NUCLEAR OPERATING                        DEFENDANT ENERGY HARBOR
 COMPANY,                                             NUCLEAR CORP.’S THIRD STATUS
                                                      REPORT
                                       Defendant.



        Now comes Defendant Energy Harbor Nuclear Corp., by and through counsel, and hereby

 provides its Third Status Report to the Court. The parties continue to engage in written discovery

 and are cooperating in that regard.

        At this point, depositions are in the process of being scheduled. No motions are currently

 pending before the Court. Defendant does not perceive any developments that would necessitate

 deviating from the Court’s current Case Management Conference Order.

                                                     Respectfully submitted,

                                                     /s/Paul L. Jackson
                                                     Paul L. Jackson (0040198)
                                                     pjackson@ralaw.com
                                                     Karen D. Adinolfi (0073693)
                                                     kadinolfi@ralaw.com
                                                     Roetzel & Andress, LPA
                                                     222 South Main Street
                                                     Akron, OH 44308
                                                     330.376.2700

                                                     Attorneys for Defendant Energy Harbor
                                                     Nuclear Corp.
Case: 5:20-cv-02790-JRA Doc #: 21 Filed: 07/26/21 2 of 2. PageID #: 116




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing has been

 served upon the following parties via the Court's electronic filing system this 26th day of July,

 2021:


  Daniel P. Petrov, Esq.
  dpetrov@tpgfirm.com
  Sarah Wyss, Esq.
  swyss@tpgfirm.com



                                                     /s/Paul L. Jackson
                                                     Attorney at law



 17014771 _1 142464.0002




                                                2
